Citation Nr: 0433093	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
schizophrenia, paranoid type.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister, [redacted]


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied an increased rating for the 
veteran's service-connected schizophrenia.  The veteran filed 
a notice of disagreement in September 2003.  The RO issued a 
statement of the case in January 2004 and received the 
veteran's substantive appeal in February 2004.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in May 2004; a copy 
of the transcript of the proceeding is associated with the 
claims file.  


FINDING OF FACT

The veteran's schizophrenia, paranoid type, has been 
manifested, primarily, by depression, difficulty dealing with 
stressful situations, and difficulty sleeping.  It does not 
require current medical treatment or medication and is not 
shown to result in more than occasional decrease in work 
efficiency.  


CONCLUSION OF LAW

The criteria for an in excess of 30 percent for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9203 (2004).  
evaluation 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected psychiatric 
disability in April 2003.  In May 2003 and January 2004 
letters pursuant to the VCAA, the RO advised the appellant of 
the types of evidence that needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing an increase in severity of his 
schizophrenia.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in May 2003 and January 2004 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran did not identify any medical 
treatment in connection with his claim.  In fact, he denied 
receiving any recent medical treatment or hospital treatment 
within the past 12 months prior to filing his claim.  
Nevertheless, the veteran was afforded a VA examination in 
June 2003.  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in May 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background and Analysis

Historically, in November 1971, the RO granted service 
connection for schizophrenia.  A 100 percent disability 
evaluation was assigned.  By way of later rating decisions, 
the disability rating was reduced to 30 percent.  The 30 
percent disability rating has been in effect since September 
1, 1992.  

In April 2003, the veteran claimed entitlement to an 
increased rating for his service-connected psychiatric 
disability.  He stated on a VA Income-Net Worth and 
Employment statement submitted in connection with his claim, 
that he had not received doctor's care or been hospitalized 
within the past twelve months.  He stated that he was 
employed as a bricklayer.  

The veteran attended a VA general medical examination in 
April 2003.  He stated that he had no known medical problems.  
He stated that he felt tired all of the time and could not 
"go like he used to".  He was a self-employed bricklayer.  
He did not report any current medical treatment.  

He attended a VA Mental Disorders examination in June 2003.  
Therein, the veteran reported no current psychiatric care.  
He was self-employed as a stonemason.  Subjectively, he 
reported difficulty dealing with pressure in his life.  He 
stated that he often left work early.  He denied any visual 
or auditory hallucinations.  He denied any current paranoia.  
He went to church regularly and played music.  He stated that 
he had fears of getting ill.  

Upon mental status examination, the veteran was alert, 
oriented and cooperative.  His mood was described as all 
right.  His affect was congruent with his mood.  His thought 
processes were coherent.  There was no flight of ideas and no 
loose associations.  His thought content was negative for 
suicidal or homicidal ideations.  There was no overt 
psychosis or evidence of delusional thinking.  His insight 
and judgment were adequate on examination.  The diagnosis was 
schizophrenia by history.  A Global Assessment of Functioning 
(GAF) score of 70 was assigned.  

During the hearing in May 2004, the veteran testified that he 
was not receiving current treatment or medication for his 
service-connected psychiatric disability.  He stated that he 
had difficulty sleeping.  He reported problems in trusting 
other people.  He was self-employed as a bricklayer.  He was 
married to his wife for 30 years.  He contended that his 
schizophrenia caused difficulty with memory loss and caused 
him leave early from work.  He estimated that he worked 10 to 
20 hours per week.  The veteran sister testified that the 
veteran was frequently depressed and had difficulty paying 
bills.  She stated that there were times when he would leave 
his house for 2-3 days and go down to the river.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is in receipt of a 30 percent rating for 
schizophrenia, paranoid type, since 1992.  The veteran's 
psychiatric disability is rated under 38 C.F.R. § 4.103, 
Diagnostic Code 9203, which is rated under the general rating 
formula, set forth at 38 C.F.R. § 4.130.  Pursuant to such 
criteria:

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The veteran contends that the VA examination in June 2003 was 
inadequate for rating purposes.  The Board notes, however, 
that the examination report appears thorough and complete, 
and other than the veteran's bald allegations, there is no 
competent evidence to suggest that the examination is 
inadequate for rating purposes.  See generally, 38 C.F.R. 
§§ 4.2, 4.70.  

The record in this case is limited to the VA examination 
report and the veteran's testimony during the May 2004 
hearing.  Upon review of such evidence, the record shows that 
the veteran's schizophrenia has been manifested, primarily, 
by depression, difficulty dealing with stressful situations, 
and difficulty sleeping.  Considering the evidence in light 
of the above referenced criteria, the Board finds that these 
symptoms are reflective of no more than occupational and 
social impairment with occasional decrease in work 
efficiency, for which a 30 percent evaluation is warranted.  

However, the record does not reflect that the criteria for at 
least the next higher, 50 percent, evaluation are met.  There 
is no medical evidence establishing, that the veteran has 
experienced at least occupational and social impairment with 
reduced reliability and flexibility due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once weekly, 
difficulty in understanding complex commands; impairment in 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  Accordingly, the criteria for a 50 
percent evaluation have not been met.  It follows then, that 
on this record, the criteria for any evaluation in excess of 
50 percent likewise are not met.  

The Board also points out that the GAF score assigned in this 
case do not support an evaluation greater than that currently 
assigned.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this case, during VA examination, a GAF score of 70 was 
assigned.  Pursuant to the DSM-IV, GAF scores between 61 and 
70 are indicative of some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Thus, the GAF score assigned likewise provides no basis for 
assignment of any higher evaluation.  

In light of the foregoing, the Board determines that there is 
no schedular basis for the assignment of an evaluation 
greater than 30 percent.  The Board also finds that 38 C.F.R. 
§ 3.32 1(b)(1) (cited to in the January 2004 statement of the 
case) provides no basis for assignment of more than a 30 
percent rating, on an extra-schedular basis.  In the absence 
of evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), 
frequent periods of hospitalization, or evidence that the 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an evaluation in excess of 30 percent 
for service-connected schizophrenia, paranoid type, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher evaluation, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

ORDER

An evaluation greater than 30 percent for schizophrenia, 
paranoid type, is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



